    Case: 3:20-cv-00075-GFVT Doc #: 15 Filed: 11/22/20 Page: 1 of 2 - Page ID#: 188




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION AT FRANKFORT
                                  Electronically Filed

DANVILLE CHRISTIAN ACADEMY, INC., et. al.:                  Case No. 3:20-CV-00075-GFVT
         Plaintiffs                                    :
v.                                                     :
ANDREW BESHEAR, in his official capacity as            :
Governor
                                                       :
         Defendant
        EMERGENCY MOTION FOR TEMPOARY RESTRAINING ORDER, AND
    PRELIMINARY INJUNCTION, BY INTERVENING PLAINTIFFS PLEASANT VIEW
    BAPTIST CHURCH, PLEASANT VIEW BAPTIST SCHOOL, DALE MASSENGALE,
     VERITAS CHRISTIAN ACADEMY, HIGHLANDS LATIN SCHOOL, MARYVILLE
      BAPTIST CHURCH, MICAH CHRISTIAN SCHOOL, JACK ROBERTS, FAITH
    BAPTIST CHURCH, FAITH BAPTIST ACADEMY, TOM OTTO, WESLEY DETERS
      AND MITCH DETERS, ON BEHALF OF THEMSELVES AND THEIR MINOR
    CHILDREN MD, WD, and SD, CENTRAL BAPTIST CHURCH, CENTRAL BAPTIST
    ACADEMY, CORNERSTONE CHRISTIAN SCHOOL, JOHN MILLER, ON BEHALF
            OF HIMSELF AND HIS MINOR CHILDREN BM, EM, AND HM
         Pleasant View Baptist Church, Pleasant View Baptist School, Pastor Dale Massengale,

Veritas Christian Academy, Maryville Baptist Church, MICAH Christian School, Pastor Jack

Roberts, Mayfield Creek Baptist Church, Mayfield Creek Christian School, Pastor Terry Norris,

Faith Baptist Church, Faith Baptist Academy, Pastor Tom Otto, Wesley Deters, Mitch Deters, on

behalf of themselves and their minor children, MD, WD, and SD, Central Baptist Church,

Central Baptist Academy, Pastor Mark Eaton, Cornerstone Christian Church, Cornerstone

Christian School, John Miller, on behalf of himself and his minor children BM, EM, and HM

(collectively the “Intervening Plaintiffs”)1 seek an order granting them a temporary restraining



1
 Because well settled, and recent, case law makes this Motion and relief sought exceedingly
straightforward, this Motion deals with only the Governor’s restrictions on shutting down in
person religious school classes. We will file a separate motion for a restraining order and
Case: 3:20-cv-00075-GFVT Doc #: 15 Filed: 11/22/20 Page: 2 of 2 - Page ID#: 189




order and/or preliminary injunction. A Memorandum in Support is attached hereto. A proposed

order is attached.

                                                            Respectfully submitted,


                                                            /s/ Christopher Wiest___________
                                                            Christopher Wiest (KBA 90725)
                                                            Chris Wiest, Atty at Law, PLLC
                                                            25 Town Center Blvd, Suite 104
                                                            Crestview Hills, KY 41017
                                                            859/486-6850 (v)
                                                            513/257-1895 (c)
                                                            859/495-0803 (f)
                                                            chris@cwiestlaw.com

                                                            /s/Thomas Bruns_____________
                                                            Thomas Bruns (KBA 84985)
                                                            4750 Ashwood Drive, STE 200
                                                            Cincinnati, OH 45241
                                                            tbruns@bcvalaw.com
                                                            513-312-9890

                                                            /s/Robert A. Winter, Jr. __________
                                                            Robert A. Winter, Jr. (KBA #78230)
                                                            P.O. Box 175883
                                                            Fort Mitchell, KY 41017-5883
                                                            (859) 250-3337
                                                            robertawinterjr@gmail.com

                                                            Attorneys for Plaintiffs

                                CERTIFICATE OF SERVICE

I certify that I have served a copy upon all Counsel of Record by serving same in the Court’s
CM/ECF System this 22 day of November, 2020.

                                                            /s/ Christopher Wiest___________




preliminary injunction relating to his ban on groups (and single families) of more than 8
gathering in private residences.
